 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry of theUnited States and Canada,Plumbers & SteamFitters Local No. 412,AFL-CIO'andThe ZiaCompany2andInternational Union of OperatingEngineers,Local953,AFL-CIO.3Case28-CD-82November 27, 1967tuate the policies of the Act to assert jurisdictionherein.II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated,and we find, that thePipefitters and the Engineers are labor organiza-tions within the meaning of Section2(5) of the Act.DECISION AND DETERMINATION OFDISPUTEBY MEMBERS FANNING, JENKINS, AND ZAGORIAThis is a proceeding pursuant to Section 10(k) ofthe National Labor Relations Act, as amended, fol-lowing a charge filed by the Zia Company, alleginga violation of Section 8(b)(4)(D) of the Act by thePipefitters.The charge alleges, in substance, thatthe Pipefitters threatened, coerced, and restrainedthe Employer, and induced and encouraged em-ployees to cease work, with an object of forcing orrequiring the Employer to assign particular work toemployees represented by the Pipefitters ratherthan to employees represented by the Engineers.Pursuant to notice, a hearing was held before Hear-ing Officer William T. George, Jr., on July 5, 1967.4Thereafter, the Employer filed a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.All parties were represented at the hearing andwere afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to adduceevidence bearing on the issues. The rulings of theHearing Officer made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Boardmakes the following findings:1.THE BUSINESS OF THE EMPLOYERThe Zia Company, which has its principal officeinAlbuquerque, New Mexico, is engaged, undercontract with the National Aeronautical and SpaceAdministration (NASA), in performing main-tenance and technical support work at NASA'sWhite Sands Test Facility. During the calendaryear immediately preceding the hearing, the Em-ployer purchased, from various points located out-side the State of New Mexico, goods and materialsvalued in excess of $50,000, which were shipped toWhite Sands. The parties stipulated, and we find,that The Zia Company is engaged in commercewithin the meaning of the Act, and that it will effec-Herein called the PipefitterszHerein called Zia or the Employer.III.THE DISPUTEA.The WorkIn IssueThe work in dispute is the replacement of flexlines, and some existing hard lines, on the steammodules of the altitude simulation system locatedat the Employer's White Sands Test Facility.H.The Basic FactsSince approximately 1946,the Employer has hadcontractswith both the Pipefitters and the En-gineers,and has recognized those Unions asrepresentativesof its employees classified aspipefitters and engineers,respectively.In connec-tion with its work at White Sands, as well as at otherprojects,the Employer has used varying types ofsteampowered generating engines. The parties aresubstantially in agreement,however, that the engineor module involved in this dispute,while identicalin function to other steampowered generating en-gines, and employing the same principle of genera-tion,isunique,at least in this Employer's opera-tions, in its application of that principle,through thephysical design of the engine.The particular generating unit of the altitudesimulation system here involved consists of threeengines or generators,connected to a commonsystem of steampipes called a plenum.The plenumis so constructed that more than three engines canbe used in the system.At WhiteSands the Em-ployer has two "spare"engines.As this generating system was unique and new,numerous changes in the connecting lines from theengines to the plenum,and from the engines to thecontrol and pressure valves, were made over aperiod of time. In fact, in contemplation of suchchanges,certainconnecting lineshadbeenoriginally installed as "flex" lines. During the earlydays of the use of this generating system, it wasnecessary to change the position of many of theflex lines, and also to reposition many of the "hard"lines.When the system was finally smoothed out,NASAasked that the flex lines be replaced withhard lines, and that the existing hard lines bechecked for proper fit and shape and, whereevernecessary or advisable,replaced.3Herein called the Engineers.4All dates herein refer to 1967168 NLRB No. 69 UNITED ASSN.OF JOURNEYMEN,LOCAL 412495With NASA's request in mind, the Employer is-sued a "work order," specifying which lines were tobe replaced. The work was assigned to engineers.The Pipefitters immediately protested. The En-gineers filed a charge with the Board, alleging aviolation of Section 8(b)(4)(D) of the Act by thePipefitters.On January 5, the Employer met withthe Engineers and Pipefitters, gave its reasons forchoosing engineers, but asked the two Unions to tryto settle the dispute. On January 16, the Pipefitterswalked off the job. D. S. Estes, head of the Em-ployer's labor relations department, testified that hecalled the Pipefitters' headquarters, and was told byBusiness Manager Sanders that he had not been in-formed of the walkout, but he expected the menwouldn't be back until"they get all this pipe workback."On January 19, the Employer filed thecharge that initiated this proceeding. The Em-ployees returned to the job on January 19 or 20.On January 25, the presidents of the Engineers'and Pipefitters' Internationals met. The Engineersthereafter informed the Regional Director for Re-gion 28 that the Pipefitters "recognized ... jurisdic-tion" of the Engineers at White Sands, and askedthat its charge be withdrawn. The RegionalDirector granted the request, but, after investiga-tion, issued notice of hearing on the instant charge.There was no picketing, and the job appears to havebeen completed.5or replacement of a given pipe or pipes necessary toallow an engine to remain in operation without shut-down. It urges that the Board accept what it arguesis a longstanding and well-understood distinction inthe Employer's work assignments. Where a repairismade without issuance of a work order, the workis conceded to be engineers' work; where a specificwork order is issued, where the repair is called"capital," or calls for a "configuration change,"then the work is understood to be pipefitters' work.There was a "configuration change" work order is-sued on the job in question, thus making the work"capital."Thus, the Pipefitters argues, engineershad not been performing the work without protest,as the work it had been doing on this system, as wellas the related systems it refers to, was routine andnecessary maintenance. Further, it points to its con-tract,which grants it all work under its "craft ju-risdiction."The Employer agrees with the Pipefitters, butwould add that its choice of engineers was, in anyevent,made in good faith, was more logicaleconomically, and was not out of keeping with itscontracts with either of the Unions.IC.Contentions of the PartiesThe Engineers argues that engineers are entitledto perform the work because the Employer has as-signed it to them and has been satisfied with theirperformance; it is more economical to employ themfor the work; the work is in the nature of main-tenance, which is their work under the terms of itscontract with the Employer; they have always per-formed work of a similar nature on other types ofgeneratingsystems; and they performed workidentical to that here in question, on this verysystem, for several weeks without protest by thePipefitters.The Pipefitters admits that all routine main-tenance and all ordinary maintenance necessary forthe continued operation of the generating system,or any one of itsengines, is engineers'work. It ar-gues, however, that the work here in dispute isclearly not "routine" or "ordinary" maintenance,but is in fact a complete repiping of the generatingsystem. It argues that it has always been entitled topiping, repiping, and rebuilding or extraordinaryrepair of piping systems that feed the steam to thisand related generating systems. It points out thatpipefitters installed the pipes here being replaced.It never has claimed the adjustment, readjustment,D. Applicability of theStatuteThe charge herein alleges a violation of Section8(b)(4)(D)of the Act. The recordshows that thePipefitters demanded the work after the Employerhad assigned it to engineers,and that all pipefitterswhom it represented walked off the job on January16, and did not return until January 19 or 20. Wefind that the pipefitters walked off in protest of theEmployer's assignment of the disputed work to en-gineers rather than pipefitters,and no assurances oftheir return to the job were given.We find thatthere is reasonable cause to believethat a violation of Section 8(b)(4)(D)has occurredand that the dispute is properly before the Board fordetermination under Section10(k) of the Act.E.Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of the disputed work,after giving due consideration to all relevant factors.The following factors are asserted in support of theclaims of the parties herein:1.Collective-bargaining agreementsZia has contracts with both the Engineers and thePipefitters.The Pipefitters' contract covers "allwork performed by the Company under its [WhiteSands Test Facility] Contract ... in the territorialand craft jurisdiction of the . . ." [Pipefitters]. The5Testimony reveals that the job "was roughly two weeks, between twoand a half and three weeks " 496DECISIONS OF NATIONALEngineers,as pointed outinfra,argues that its con-tract's general assignment to it of all maintenancework in connection with operationof thegeneratingsystem,covers the work in dispute.However, weare cited to no specific contract language, and nocopy of the Engineers'contract,or any portionthereof,was entered into evidence herein.There havebeen no Board certifications bearingon the work in dispute, and we find nothing in thecontracts between the parties, or in the applicationof their terms,of assistance in determining thedispute.2.Company,area, and industry practiceThe Employerand the Engineers argue that com-pany practice has been to assign to engineers worksimilar to the work in dispute.The system here in-volvedis new and unique,however,and hence nospecificassignmentswere cited as to identicalwork. The Pipefittersargues that,by analogy topast company practice on related systems, installa-tion, capital repair,and rebuildingwork has alwaysbeen assigned topipefitters.All parties argue,without evidentiary support,that area and industrypractice support their respective positions.3.Relative skills and efficiency of operationBoth the Engineers and the Pipefitters claim thattheir respective members are better fitted, by ex-perience, to perform the disputed work. Neitherclaims superior skill, and the record is silent as toapprenticeship programs or special training bearingon the work in issue. Zia argues that its choice wasa logical one, economically speaking, as engineersare on the job operating the system, and pipefitterswould have to be called. This is true, too, of course,only if the disputed work were to be performedwhile the system was in operation. It was per-formed, however,- while the system was out ofoperation.We find nothing in the record with respect to theskills of one craft as opposed to the other, or theeconomy of employing one rather than the other,that tends to support the claim of either, or the as-signment of the Employer.4.Method of settlementThe parties have no agreed-upon method of set-tlement applicable to this dispute. All past disputesbetween these parties at this project have been set-tled by meetings of their respective Locals or, attimes, by their respective International presidents.Conclusions as to the Merits of the DisputeUpon consideration of all pertinent factors, weshall assign the work in dispute to pipefitters. TheLABOR RELATIONS BOARDparties have no agreed-upon method of settlement,no collective-bargaining contract between theparties, and no Board certification bears upon theissue, and nothing with regard to area or industrypractice, or relative skills or efficiency of opera-tions, lends determinative weight to the claim ofeither party.We find merit, however, in the evidence support-ing the Pipefitters' argument that pipefitters havetraditionally performed, at least for Zia, what theCompany terms "capital" work, and that the workhere in dispute falls into that category. The recordshows that the generating system involved was shutdown in order to perform the disputed work, thatpipefitters did originally install the piping systemand plenum, and that pipefitters have been assignedon related systems to perform all work of a capitalnature, at least on stationary (as opposed to porta-ble) power systems. We find that the system hereinvolved was stationary, and that the work was inthe nature of a replacement or rebuilding of a pipingsystem (i.e., "capital", as opposed to routinemaintenance).6We shall, accordingly, determine the existing ju-risdictionaldispute by deciding that pipefitters,rather than engineers, are entitled to the work indispute. In making this determination, we are assign-ing the disputed work to the employees of The ZiaCompany who are represented by the Pipefitters,but not to that Union or its members. In theabsence of any request for, or evidence in supportof, a broader order, we shall limit our award hereinto the particular controversy that gave rise to thisproceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended,and upon the basis ofthe foregoing findings and the entire record in thisproceeding,theNational Labor Relations Boardmakes the following Determination of the Dispute:Pipefitters employed byThe ZiaCompany, whoare represented by the United Association of Jour-neymen and Apprentices of the Plumbing and PipeFitting Industry of the United States and Canada,Plumbers& Steam FittersLocalNo. 412,AFL-CIO,are entitled to perform the work ofrebuilding or replacing flex lines and,where neces-sary, hard lines on the steam modules of the altitudesimulation system located at the Employer'sWhiteSandsTestFacility,when such rebuilding orreplacement is in the nature of capital work as op-posed to routine maintenance work necessary forthe continued operation of such system.6The Engineers does not seriously dispute the fact that "capital" workhas been assigned to pipefitters